Citation Nr: 1217696	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  06-31 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to April 1975 and from May 1975 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned at hearing in January 2008.  A transcript of the hearing is of record.

The case was remanded by the Board in February 2008 and the Board subsequently denied entitlement to service connection for PTSD in a November 2010 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court").  Pursuant to a June 2011 Joint Motion for Remand (JMR), by a June 2011 Order the Court vacated the Board's November 2010 decision.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for PTSD.  After a review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of the claim.  

The Veteran asserts that he has a current diagnosis of PTSD that was caused by multiple events in service.  Specifically, the Veteran claims that during his service in Germany he was subject to multiple instances of discriminatory treatment based on his race.  The Veteran worked as a medic in service and the specific example of discrimination provided was that on multiple occasions he was required to go into the field with units on maneuvers and brave cold and difficult conditions, whereas other medical personnel in his unit either were not required to perform the same duties or performed them significantly less frequently.  In addition, during his service in Germany he claims to have seen East German troops patrolling on the other side of the border and feared that they would come across the border and try to kill him.  During the Veteran's subsequent service in South Korea, the Veteran contends that he witnessed certain incidents in the area around the DMZ that caused him to fear hostile military actions by hostile forces.  Finally, the Veteran asserts that he got into a fight with a South Korean and that when he returned to the village where the incident occurred the entire village had knives and other weapons and tried to kill him.  

Initially, the Board notes that in order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f)(1) (2011); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3); see also 75 Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg. 41,092 (July 15, 2010).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen, 10 Vet. App. at 142.  In this case, there is no evidence or contention that the Veteran served in combat and multiple attempts to verify the Veteran's claimed stressors have proven unsuccessful.  The Veteran's service treatment records and personnel records have been obtained but do not corroborate the existence of the claimed stressors.  Multiple statements from the Veteran's friends and family members discuss his symptomatology both prior and subsequent to his military service, but do not corroborate the claimed stressors.

As to otherwise granting the Veteran's claim based on his asserted fear of hostile military activity during service in Korea and Germany, there is conflicting evidence of record as to whether the Veteran has a current diagnosis of PTSD.  On the one hand, a January 2006 private clinical psychologist's report indicated that the Veteran met all the criteria for a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM)-IV.  This diagnosis was based on the Veteran's reported discriminatory treatment and fear of hostile military activity.  A March 2012 letter from a VA contract licensed professional counselor concurred with the January 2006 assessment that the Veteran met the criteria for a diagnosis of PTSD based on this "regular and constant discrimination and harassment as an African American at least during part of his military service assignments" and also that he was "apparently exposed to hostile forces while in Korea and Germany, which only added to the ongoing stressors he experienced."

By contrast, VA examiners in May 1986, August 1988, and January 1995 each concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  In that regard, the Board notes that, as discussed in the June 2011 JMR, these opinions were rendered based on consideration of the criteria of the DSM-III and not the DSM-IV criteria that has been in use since November 1996.  A September 2006 private psychiatric evaluation, however, also concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, as have multiple VA treatment professionals since November 1996.  In addition, a March 2009 VA examination report did not include a diagnosis of PTSD.  In a May 2010 addendum, the VA psychiatrist indicated that, "There has never been an in-service military stressor that has accounted for his problems with mental illness."  In reaching that conclusion, the Board notes that during the March 2009 VA examination the Veteran reported his alleged discriminatory treatment during service and his fear of the East Germans that "I never knew then they were going to come."

Thus, there are two diagnoses of PTSD of record, but there is no evidence that either is a VA psychiatrist or psychologist or contracted by VA as a psychiatrist or psychologist.  As such, these diagnoses may not serve to establish entitlement to service connection for PTSD based on fear of hostile military or terrorist activity.  The March 2009 VA examination report and May 2010 addendum by a VA psychiatrist was rendered prior to the above-referenced amendment of 38 C.F.R. § 3.304 and did not take into account the Veteran's claimed stressors involving his service in Korea, which specifically included fear of hostile military activity by the North Koreans.  Given the foregoing, the Board concludes that a VA examination is required to determine whether any current diagnosis of PTSD is based on a stressor related to the Veteran's fear of hostile military or terrorist activity.  

In addition, the agency of original jurisdiction (AOJ) should take this opportunity to obtain any recent VA outpatient treatment records from July 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records for the Veteran's psychiatric condition from all VA medical facilities where the Veteran has sought care from July 2010 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  After the above evidence is obtained, to the extent available, schedule the Veteran for an examination by a VA psychiatrist or psychologist knowledgeable in evaluating PTSD to determine the nature of any psychiatric disorder(s) found to be present.  Psychological testing should be conducted with a view toward determining whether the Veteran in fact has PTSD.  The claims file must be made available to the examiner for review.  A rationale should be provided for each opinion offered.

a.)  The examiner is requested to state whether the Veteran's reported stressors are related to his fear of in-service hostile military or terrorist activity and, if so, whether the claimed stressor(s) is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  The examiner is also requested to identify the current manifestations which distinguish that diagnosis from other psychiatric disorders.

b.)  If the examiner's conclusions as to part a.) are negative, the examiner is requested to reconcile this opinion with the January 2006 private psychologist's evaluation and the March 2012 letter from a VA contract licensed professional counselor concurring with the January 2006 assessment.

c.)  A rationale must be provided for each opinion offered.


3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 4.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled VA examination must be included in the claims folder, and must reflect that it was sent to the Veteran's last known address of record.  If the Veteran fails to report to the scheduled examination, the record must indicate whether the notification letter was returned as undeliverable.

4.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



